Case 3:18-cv-01120-RDM-CA Document 42 Filed 03/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
. FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ANTHONY V. CAIBY, : Civil No. 3:18-cv-1120
Plaintiff ‘(Judge Mariani)
v. ; FILED
SCRANTON
WARDEN GARY HAIDLE, DEPUTY __- yar 19 2020
WARDEN JOSEPH MCCOY, . ee
JANE/JOHN DOE,
Defendants

7A ORDER
4G

AND NOW, this 44 day of March, 2020, upon consideration of the Mandate
of the United States Court of Appeals for the Third Circuit, see Caiby v. Haidle, et al., No.
18-2396 (3d Cir.), vacating this Court's June 8, 2018 Order (Doc. 10), and remanding the
matter for further proceedings, IT IS HEREBY ORDERED THAT:

1. The Clerk of Court is directed to MARK the Court’s June 8, 2018 Order (Doc.
10) vacated.

2. The Clerk of Court is directed to REOPEN the above-captioned action.
3. Plaintiffs motion (Doc. 35) for relief from judgment is DISMISSED as moot.

4, Plaintiff shall pay the full filing fee of $350.00, based on the financial
information provided in the application to proceed in forma pauperis. The full
filing fee shall be paid regardless of the outcome of the litigation.

5. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or
other appropriate official at Plaintiffs place of confinement is directed to
deduct an initial partial filing fee of 20% of the greater of:
Case 3:18-cv-01120-RDM-CA Document 42 Filed 03/19/20 Page 2 of 2

a. The average monthly deposits in the inmate’s prison account for the
past six months, or

b. The average monthly balance in the inmate’s prison account for the
past six months.

The initial partial filing fee shall be forwarded to the Clerk of the United States
District Court for the Middle District of Pennsylvania, P.O. Box 1148,
Scranton, Pennsylvania, 18501-1148, to be credited to the above-captioned
docket number. in each succeeding month, when the amount in Plaintiff's
inmate trust fund account exceeds $10.00, the Superintendent/Warden, or
other appropriate official, shall forward payments to the Clerk of Court
equaling 20% of the preceding month’s income credited to Plaintiffs inmate
trust fund account until the fees are paid. Each payment shall reference the
above-captioned docket number.

6. The Clerk of Court is directed to SEND a copy of this Order to the
Superintendent/Warden of the institution wherein Plaintiff is presently
confined.

7. The complaint is DEEMED filed.

8. In accordance with Federal Rule of Civil Procedure 4(c)(3), the Clerk of Court
is directed to SERVE a copy of the complaint (Doc. 1), notice of lawsuit and
request to waive service of summons (form AO 398), waiver of the service of
summons (form AO 399), and this Order on the named Defendants. In the
interests of efficient administrative judicial economy, the Court requests that
Defendants waive service pursuant to Federal Rule of Civil Procedure 4(q).

9. If service is unable to be completed due to Plaintiffs failure to properly name
the Defendant(s), or provide an accurate mailing address for the
Defendani(s), Plaintiff will be required to correct this deficiency. Failure to
comply may result in the dismissal of Plaintiff's claims against the
Defendant(s) pursuant to Federal Rule of Civil Procedure 4(m).

    

Fate fiani
United States District Judge
